Name: Commission Regulation (EEC) No 2455/82 of 9 September 1982 amending Regulations (EEC) No 1332/82 and (EEC) No 1498/82 as regards the time limit for concluding private storage contracts for long-keeping cheeses and for Pecorino Romano cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/ 10 Official Journal of the European Communities 10 . 9 . 82 COMMISSION REGULATION (EEC) No 2455/82 of 9 September 1982 amending Regulations (EEC) No 1332/82 and (EEC) No 1498/82 as regards the time limit for concluding private storage contracts for long-keeping cheeses and for Pecorino Romano cheese THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 1332/82 (3), lays down detailed rules for the granting of private storage aid for long-keeping cheeses during the 1982/83 marketing year ; whereas as regards the conclusion of the contract, Article 2 (3) did not lav ­ down the period within which the contract must be drawn up ; whereas Commission Regulation (EEC) No 1498 /82 (4) introducing private storage aid for Pecorino Romano cheese likewise contains no such provision ; whereas therefore a provision should be inserted into these Regulations stipulating that the contract must be drawn up within 40 days after the date when storage under contract begins ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 3 . The storage contract shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this date may not be earlier than the day following that on which the operations connected with putting the batch of cheese covered by the contract into storage were completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the latest 40 days after the date when storage covered by the contract begins . 2 . Article 2 (2) of Regulation (EEC) No 1498 /82 is hereby replaced by the following : '2 . The storage contract shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this may not be earlier than the day following that on which the operations connected with putting the batch of cheese covered by the contract into storage were completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the latest 40 days after the date on which the storage covered by the contract begins .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Jour nal of the Eu ropea n Comm un ities. 1 . Article 2 (3) of Regulation (EEC) No 1332/82 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 150 , 29 . 5 . 1982, p . 76 . (4) OJ No L 161 , 12. 6 . 1982, p . 9 .